DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-13 of Applicant’s Response, filed 03/30/2021, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections have been withdrawn. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 Regarding the novelty/non-obviousness of claims 1 and 18, the prior art does not appear to teach, in the context of the systems and methods for delivery to a delegate of a customer, that an order is received from an order database, a delivery time representing an expected available time is determined by remotely accessing an electronic calendar of a user via access information, location information is received which indicates that the user may be outside of the expected location at the delivery time, a notification is sent to the customer of such, an alternative delivery process is initiated in response to such, and a delegate is determined based on rules for selecting the delegate comprising cost, speed, trust level, and third party association, and that a notification message is sent to the selected delegate device. Such an ordered combination of elements is novel and non-obvious over the prior art.
Regarding the eligibility of claims 1 and 18 (and their dependents) under 35 U.S.C. 101, the claims recite an ordered combination of elements which represents a practical application of any abstract ideas recited therein. In particular, the claims require the storage of information required to access an electronic calendar of the customer, use this information to access the electronic calendar to determine an available delivery time when the customer is expected to be at the destination, actively tracks the location of the customer to determine whether the customer is near the expected location, and in response to determining that the customer is not, an alternative delivery redirection process is automatically initiated . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
USPS.com, "USPS Package Intercept", ScreenGrab via WebArchive dated 07/08/2016, available at: https://web.archive.org/web/20160708084252/https://retail-pi.usps.com/retailpi/actions/index.action; hereinafter “USPS”
 USPS generally teaches that packages may be redirected at the request of recipients but is silent as to the ordered combination of elements listed above in the examiner’s statement of reasons for allowance section. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Examiner, Art Unit 3628